Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated August 2, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Objections
Claim 1 has been objected to because of minor informalities.
The objection of claim 1 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
	Claims 1-2, 4-7, 9-10, 12, 14, 16-17, 19-20, 24, 26, 28, 30, 32 and 34 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-2, 4-7, 9-10, 12, 14, 16-17, 19-20, 24, 26, 28, 30, 32 and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-2, 4, 6, 10, 12, 14, 16-17, 19-20, 26, 28, 30, 32 and 34 have been rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/031893 (‘893) in view of Liu et al. (“Electrocatalytic Shilov Chemistry for the  Oxidation of Aliphatic Groups,” Molecular Catalysis (2019 Feb 1), Vol. 463, pp. 16-19).
	The rejection of claims 1-2, 4, 6, 10, 12, 14, 16-17, 19-20, 26, 28, 30, 32 and 34 under 35 U.S.C. 103 as being unpatentable over WO 2018/031893 (‘893) in view of Liu et al. has been withdrawn in view of Applicant’s amendment.

II.	Claims 5, 7 and 9 have been rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/031893 (‘893) in view of Liu et al. (“Electrocatalytic Shilov Chemistry for the  Oxidation of Aliphatic Groups,” Molecular Catalysis (2019 Feb 1), Vol. 463, pp. 16-19) as applied to claims 1-2, 4, 6, 10, 12, 14, 16-17, 19-20, 26, 28, 30, 32 and 34 above, and further in view of Asami et al. (US Patent No. 4,120,759).
	The rejection of claims 5, 7 and 9 under 35 U.S.C. 103 as being unpatentable over WO 2018/031893 (‘893) in view of Liu et al. as applied to claims 1-2, 4, 6, 10, 12, 14, 16-17, 19-20, 26, 28, 30, 32 and 34 above, and further in view of Asami et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim 24 has been rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/031893 (‘893) in view of Liu et al. (“Electrocatalytic Shilov Chemistry for the  Oxidation of 

Aliphatic Groups,” Molecular Catalysis (2019 Feb 1), Vol. 463, pp. 16-19) as applied to claims 1-2, 4, 6, 10, 12, 14, 16-17, 19-20, 26, 28, 30, 32 and 34 above, and further in view of Lu (US Patent Application Publication No. 2016/0064743 A1).
	The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over WO 2018/031893 (‘893) in view of Liu et al. as applied to claims 1-2, 4, 6, 10, 12, 14, 16-17, 19-20, 26, 28, 30, 32 and 34 above, and further in view of Lu has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
Claims 1, 4-7, 9-10, 12, 14, 16-17, 19-20, 24, 26, 28, 30, 32 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1
	lines 8-10, “(v) modulating the electrical potential or the electrical current in situ to maintain the reaction concentration of the Pt" species during the process at about 95% to about 105% of the initial concentration” is new matter.


	Applicant’s specification discloses that “In situ potential measurements and current modulation allowed us to carry out continuous steady-state catalysis by maintaining the PtII:PtIV ratio” (page 21, lines 15-16).
	Applicant’s specification discloses support for modulating the electrical current but not for modulating the electrical potential.
The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the newly added limitation in amended claim 1. Applicant has not provided the page number and line numbers from the specification as to where the newly added limitation is coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 20, 2022